                                         Case 3:20-cv-02345-WHO Document 248 Filed 04/21/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                         Case No. 20-cv-02345-WHO
                                         IN RE: JUUL LABS, INC., ANTITRUST
                                   8
                                                                                             TENTATIVE RULINGS ON MOTION
                                         LITIGATION                                          TO COMPEL AND MOTIONS TO
                                   9
                                                                                             DISMISS
                                  10

                                  11

                                  12          The procedure for the April 21, 2021 hearing is as follows:
Northern District of California
 United States District Court




                                  13          Each side on the motion to compel arbitration (JLI and Direct Purchaser Plaintiffs (DPPs))

                                  14   may be heard for 10 minutes each, for a total of 20 minutes on the motion to compel arbitration.

                                  15          Each side on the motions to dismiss (the three sets of defendants and the three sets of

                                  16   plaintiffs) may be heard for 20 minutes each, for a total of 40 minutes on the motions to dismiss.

                                  17   The parties may split up their time in whatever equitable way they wish.

                                  18          The Tentative Rulings for the April 21, 2021 hearing are as follows:

                                  19          GRANT JLI’s motion to compel arbitration for the three named DPP plaintiffs. Grant

                                  20   plaintiffs leave to amend to substitute new class representatives who opened accounts with JLI

                                  21   before August 9, 2018. The use of the clickbox affirming assent to the Terms and Conditions

                                  22   materially distinguishes the facts here from those considered in Colgate v. JUUL Labs, Inc., 402

                                  23   F. Supp. 3d 728, 764-65 (N.D. Cal. 2019).

                                  24          DENY Altria’s motion to dismiss, except plaintiffs shall be provided leave to amend to

                                  25   specifically allege that their potential remedies at law are inadequate in support of their request for

                                  26   equitable relief. Plaintiffs plausibly allege facts showing antitrust injury. Plaintiffs plausibly

                                  27   allege facts in support of an illegal agreement to restrain trade and conspiracy to do the same

                                  28   under both the per se and rule of reason tests. Plaintiffs plausibly allege facts supporting both
                                         Case 3:20-cv-02345-WHO Document 248 Filed 04/21/21 Page 2 of 2




                                   1   their request for restitution and injunctive relief. Service has been belatedly but adequately made

                                   2   by the IPP plaintiffs. There is specific jurisdiction over Altria for the state law claims, as well as

                                   3   permissible pendent jurisdiction given the federal claims.

                                   4             DENY JLI’s motion to dismiss, except that the Section 7 claim is limited to injunctive

                                   5   relief.

                                   6             GRANT in part individual defendants’ motion to dismiss. The plaintiffs plausibly allege

                                   7   facts in support of a per se illegal agreement to restrain trade, as well as the direct roles of

                                   8   defendants Pritzker and Valani in that agreement. The Section 7 claim is DISMISSED for failure

                                   9   to allege plausible facts showing the individual defendants could provide the injunctive relief

                                  10   requested.

                                  11             GRANT the request for judicial notice of the existence and topics covered by Altria’s

                                  12   Exhibits 1-3 and 6-7, but DENY judicial notice of Exhibits 4-5, 9, 13. GRANT judicial notice
Northern District of California
 United States District Court




                                  13   under the doctrine of incorporation of Exhibits 8, 10, 11, 14, but not for the disputed facts or

                                  14   disputed interpretation of terms. DENY the request for incorporation by reference of Exhibits 12

                                  15   and 15, except for the narrow incorporation of the market share graph and market share

                                  16   information that was expressly included in the IPP complaints and referred to in the DPP

                                  17   complaint, as the parties do not argue that other provisions in those Reports contradict plaintiffs’

                                  18   characterization of the market share graph or market share information relied on in the complaints.

                                  19

                                  20   Dated: April 21, 2021

                                  21

                                  22
                                                                                                       William H. Orrick
                                  23                                                                   United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           2
